--------------------------------------------------------------------------------

Exhibit 10.43
 
Non-Employee Director Compensation Summary
 
As of December 31, 2009, MCG Capital Corporation’s (the “Company’s”)
non-employee directors were: (i) A. Hugh Ewing, III; (ii) Kim D. Kelly; (iii)
Wallace B. Millner, III; (iv) Richard W. Neu; (v) Kenneth J. O’Keefe; and (vi)
Gavin Saitowitz. The compensation structure for the Company’s non-employee
directors was as follows:
 
Award of Restricted Stock Upon Appointment or Election
 
The SEC has granted an order authorizing us to award restricted shares of our
common stock to our non-employee directors.  Under the Amended and Restated 2006
Non-Employee Director Restricted Stock Plan, which we refer to as the 2006
Director Plan, non-employee directors each receive an award of 7,500 shares of
restricted stock at the beginning of each three-year term of service on our
board of directors.  Forfeiture provisions lapse as to one-third of the awarded
shares each year over the three-year term.  Awards of restricted stock under the
2006 Director Plan are automatic and may not be changed without further approval
from the SEC.
 
Payment of Retainer Fee; Chair and Committee Fees; Reimbursement of Travel and
Other Expenses
 
From January 1, 2009 through July 21, 2009, each non-employee director received
an annual pro-rated retainer of $25,000 for his or her service on our board of
directors.  Additional pro-rated amounts from January 1, 2009 through July 21,
2009 were paid as follows:
 
Position
Additional Fees
Non-Employee Chairman of the Board
$25,000
Audit Committee Chair
$25,000
Audit Committee Members, Compensation Committee Chair and Members, Nominating
and Corporate Governance Committee Chair and Members, Investment Committee
Members, Valuation Committee Chair and Members and Enterprise Risk Committee
Chair and Members
$25,000/Committee

 
From July 22, 2009 through December 31, 2009, each non-employee director
received an annual prorated retainer of $85,000 for his or her service on our
board of directors.  Additional prorated amounts from July 22, 2009 through
December 31, 2009 were paid as follows:
 
Position
Additional Fees
Non-Employee Chairman of the Board
$15,000
Audit Committee and Investment and Valuation Committee Chairs
$15,000
Compensation Committee and Nominating and Corporate Governance Committee Chairs
$10,000
Audit Committee, Compensation Committee, Nominating and Corporate Governance
Committee and Investment and Valuation Committee Members (in addition to fees
paid for service as Non-Employee Chairman of the Board and for service as
Committee chairs)
$10,000/Committee

 
All retainer amounts were paid quarterly during fiscal 2009 in
arrears.  Non-employee directors also received reimbursement for reasonable
travel and other expenses in connection with attending meetings of our board of
directors during fiscal 2009.
 
 

--------------------------------------------------------------------------------